Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response, filed 8-9-2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections and objections of the last, office action have been withdrawn.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2015/0112672 by Giacobello et al.) do not teach or suggest: 
"...receiving, by an autonomous mobile device, a first reference audio signal;
generating, by a first loudspeaker of the autonomous mobile device using the first reference audio signal, an audible sound; 
receiving, from a microphone of the autonomous mobile device, a first microphone signal including a first representation of the audible sound;
determining, using the first reference audio signal and a first plurality of filter coefficient values of a first adaptive filter, a first echo estimate signal that represents a portion of the first microphone signal;
determining a combined echo estimate signal by summing a plurality of echo estimate signals that includes the first echo estimate signal and a second echo estimate signal corresponding to a second reference audio signal;
determining an error signal by subtracting the combined echo estimate signal from the first microphone signal;
determining a first value by dividing an absolute value of the error signal by a second value representing a vector length of the first reference audio signal, the first value representing a scaled error for the first reference audio signal;
determining that the first value exceeds a first threshold value, the first threshold value representing a transition from a first cost function to a second cost function;
determining a first step-size value using the first reference audio signal and the error signal, wherein the first step-size value corresponds to a rate at which the first adaptive filter updates; and determining a second plurality of filter coefficient values for the first adaptive filter using the error signal, the first step-size value, and the first plurality of filter coefficient values…”, along with other limitations in the claim.  Claims 2-4 depend on claim 1.
Independent Claim 5 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2015/0112672 by Giacobello et al.) do not teach or suggest: 
"... receiving a first reference signal corresponding to a first audio channel;
receiving a second reference signal corresponding to a second audio channel;
receiving a first audio input signal; determining, using the first reference signal and a first adaptive filter, a first echo signal that represents a first portion of the first audio input signal;
determining, using the second reference signal and a second adaptive filter, a second echo signal that represents a second portion of the first audio input signal; generating a first combined echo signal using the first echo signal and the second echo signal; determining a first error signal using the first combined echo signal and the first audio input signal; determining a first value using the first error signal and the first reference signal, the first value representing a first scaled error associated with the first reference signal; determining that the first value exceeds a first threshold value, the first threshold value representing a transition from a first cost function to a second cost function; and determining a first step-size value using the second cost function, the first reference signal, and the first error signal, wherein the first step-size value corresponds to a rate at which the first adaptive filter updates…”, along with other limitations in the claim.  Claims 6-12 depend on claim 5.
Independent Claim 13 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2015/0112672 by Giacobello et al.) do not teach or suggest: 
"... receive, by a device, a first reference signal corresponding to a first audio channel;
receive a second reference signal corresponding to a second audio channel;
receive a first audio input signal; determine, using the first reference signal and a first adaptive filter, a first echo signal that represents a first portion of the first audio input signal;
determine, using the second reference signal and a second adaptive filter, a second echo signal that represents a second portion of the first audio input signal; generate a first combined echo signal using the first echo signal and the second echo signal; determine a first error signal using the first combined echo signal and the first audio input signal; determine a first value using the first error signal and the first reference signal, the first value representing a first scaled error associated with the first reference signal; determine that the first value exceeds a first threshold value, the first threshold value representing a transition from a first cost function to a second cost function; and determine a first step-size value using the second cost function, the first reference signal, and the first error signal, wherein the first step-size value corresponds to a rate at which the first adaptive filter updates…”, along with other limitations in the claim.  Claims 14-20 depend on claim 13.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653